Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

The following is an examiner’s statement of reasons for allowance: The instant claims 1-8 and 16-20 are allowable over the cited prior art of record. The cited prior art of record, as cited by the office and on the international search report, fails to fairly teach or suggest to one of ordinary skill in the art to perform a method as set forth by the instant claims, wherein a rebalancing reactor of a flow cell is treated by flowing an electrolyte and hydrogen gas to the reactor, detecting a decrease in iron reduction rate, halting the flow of electrolyte (or electrolyte and hydrogen gas) in response to the iron reduction, and flowing DI water through the reactor. The cited prior art of record teaches rebalancing of flow cells which includes hydrogen gas and electrolyte flowing to the reactor, but fails to teach the flowing of DI water after the reduction in iron (see 2015/0104724 and 2018/0316033). Therefore, the instant claims are now allowable over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel non-elected claims 9-15.
Claims 9-15 were withdrawn without traverse in the response to restriction filed 6/7/2021. The claims as written are not subject to rejoinder as they include U.S.C.112 issues and are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722